Burnside, J.
The Common Pleas, on the case stated, were strictly correct in rendering judgment for the defendants. How the plaintiff could have conceived that be was not hound to pay bis proportion of the public burdens, I am at a loss to understand. Iiis own representatives commenced tbe system of internal improvement, and justly to maintain tbe faith of tbe Commonwealth, passed tbe law authorizing the laying of tbe tax. What right, then, has be to complain ? There is nothing in tbe argument and cases cited on tbe paper book, that would justify the court in deciding as tbe plaintiff desires. Tbe connection of tbe eastern with tbe western waters was a noble act of legislative wisdom. It was such men as tbe plaintiff, who were tbe cause of tbe increased debt. . They resisted all improvement. They were behind the age ; and tbe friends of tbe main line were obliged to resort to branches to insure tbe completion of tbe canal an$ railroad from Philadelphia to Pittsburg. If tbe people' be honest and faithful to the Commonwealth, tbe debt is nothing. The improvements will pay all tbe expenses of their construction. They have more than done it already, by adding millions to tbe wealth of tbe state, and in the development of our mineral treasures. Shitz would repudiate the state debt. He refuses to contribute bis mite to maintain the faith of this great and prosperous Commonwealth. If that should happen, to be a Pennsylvanian would be a disgrace in tbe opinion of every honest man, and in every honest community. We will save the integrity of the state, and at the same time the plaintiff, from his own course of folly. Judgment affirmed.